1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH BARBOUR,                                       No. CIV S-11-3204 CMK P

12                  Plaintiff,

13          vs.                                             ORDER

14   The 43rd United States President,

15                  Defendant.

16                                          /

17                  Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant

18   to 42 U.S.C. § 1983, together with a request to proceed in forma pauperis. In light of 1996

19   amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff's request to proceed in

20   forma pauperis.

21                  The federal venue statute requires that a civil action, other than one based on

22   diversity jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

23   defendants reside in the same State, (2) a judicial district in which a substantial part of the events

24   or omissions giving rise to the claim occurred, or a substantial part of property that is the subject

25   of the action is situated, or (3) a judicial district in which any defendant may be found, if there is

26   no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b).

                                                       1
 1                       In this case, the defendant is located and the claim arose in Washington, D.C.,

 2   which is in the District of Columbia. Therefore, plaintiff’s claim should have been filed in the

 3   United States District Court for the District of Columbia. In the interest of justice, a federal court

 4   may transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C.

 5   § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 6                       Accordingly, IT IS HEREBY ORDERED that:

 7                       1. This court has not ruled on plaintiff’s request to proceed in forma pauperis; and

 8                       2. This matter is transferred to the United States District Court for the District of

 9   Columbia.

10

11    DATED: December 9, 2011
12                                                       ______________________________________
                                                         CRAIG M. KELLISON
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17   /kly
     barb 11cv3204.21a
18

19

20

21

22

23

24

25

26

                                                           2